Exhibit 10.4
Summary description of compensation arrangement with non-executive Chairman of
the Board (excerpt from Proxy Statement dated July 24, 2009).
     In May 2009, the Corporate Governance Committee reviewed the annual
compensation of the Chairman. The Committee considered: (a) the extraordinary
amount of time and effort that Mr. McCracken devoted; (b) the contribution he
made in serving in that role during the challenging circumstances of the past
year; and (c) certain expenses he incurred in serving in that role since he
became non-executive Chairman that are not reimbursable to him under existing
Company policy. Steven Hall Partners, special outside compensation consultants
to the Committee, provided the Company with relevant competitive market data and
assisted with the evaluation of the Chairman’s compensation level. Based on this
review, and on the recommendations of the Corporate Governance Committee and
Steven Hall Partners, on May 19, 2009, the Board approved a payment of $359,000
to the Chairman. (Of this amount, approximately $100,000 was paid to
Mr. McCracken in respect of expenses that he incurred in connection with his
service and for which he reimbursed the Company.) This payment was made under
the 2003 Directors Plan in the form of deferred stock units and cash (pursuant
to the Chairman’s existing election under the plan).

 